Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
DETAILED ACTION

Claims 1-20 are pending.

This action is response to the application filed on June 18, 2022.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7, 9, 14 and 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


	Claims 1, 7, 9, 14 and 16 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Because claims 1, 7, 9, 14 and 16 recites, "…. on its respective ….”, which render indefinite claimed invention scope. Pronouns are not permitted, only what is being referred by “its” should be set forth in the claim. May be renders the claim indefinite by failing to point out that is being performed. Applicants are advised to amend the claim so solve the 112 rejection set forth in the claim.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 	A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dayan et al (U.S. Pub. No. 2017/0024443).

With respect to claims 1, 9 and 16, Dayan et al teaches 
receiving a command from a user, wherein the command comprises one or more words in a text string ([0100] any type of user interface (e.g., Graphical User Interface (GUI), command-line, prompt, etc.) for obtaining or providing information (e.g., objects, fields, and values), where the interface may include any information arranged in any fashion. The interface may include any number of any types of input or actuation mechanisms (e.g., buttons, icons, fields, boxes, links, etc.) disposed at any locations to enter/display information and initiate desired actions via any suitable input devices (e.g., mouse, keyboard, etc.). The interface screens may include any suitable actuators (e.g., links, tabs, etc.) to navigate between the screens in any fashion. [0039] the query module 118 can detect a search query corresponding to a document repository. A document repository can include any collection of emails or documents, and the like. A document repository may not include a collection of websites in some examples. The search query can attempt to retrieve documents from the document repository based on words or conditions in the search query); 
executing a search of a document store for the one or more words of the text string, the document store comprising one or more commands or command variants that an Intelligent Personal Assistant (IPA)- enabled system is able to process, wherein the one or more commands or the command variants is tagged with at least one action that the IPA-enabled system is able to perform ([0040] the tag module 120 can generate a modified search query by adding atomic tags to the search query, the atomic tags based on prior knowledge obtained by static analysis of the document repository, semantic-aware rules and enrichment rules (also referred to as “the Enrichment Rules Engine”). For example, the tag module 120 can analyze the document repository to detect prior knowledge, such as a multitude of various fields with specific meaning, and generate specific word and phrases lists (also referred to herein as entity lists) from the document repository. The entity lists can relate to certain aspects of the domain or document repository, which can include atomic tags that indicate associations between terms in a search query and additional related terms. In some embodiments, the tag module 120 can also generate enriched tags based on combinations of previously found atomic tags and add the enriched tags to the modified search query. The enriched tags can include any suitable combination of atomic tags and previously identified enriched tags. For example, the enriched tags can include consecutive atomic tags, or any other suitable sequence of atomic and previously identified enriched tags,[0062] tag module 508 can tag the natural language search query 502 based on a word and/or phrase list that can be predefined or predetermined for a document repository. Each entities list 506 may represent a tag and query words that may be found tagged by an identifier for each word list 506. For example, a word list “period.txt” may contain the terms “minute,” “hour,” “day,” “week,” “month,” “quarter,” “year,” and the like. In another example, a word list “month.txt” may contain the words “January,” “February,” “March,” etc. If a word or phrase from a word list 506 is found in the natural language search query 502, the word or phrase may be tagged with a list name); 
determining a plurality of search results based on the search, wherein each search result in the first plurality of search results is associated with a relevance score ([0091] The final results may be federated from the returned result sets. their score is low, it is possible to relax some of the conditions and try again); 
selecting at least one search result from the first plurality of search results based, at least in part, on its respective relevance score ([0093] ranking returned by the free-text search; the existence of boosted terms found in the title over terms found in the body, how many results were returned by the SQL query; the depth of the docClass being searched, and the like. In some cases, queries that contain more condition terms, relate to a more specific docClass (a derived docClass rather than the generic Document docClass) and return a small number of results, can get an extra boost before they are federated into the final set of results. Further, the tag module 508 can begin with a restrictive set of conditions, and relax the conditions if no results or very low-scoring results are returned); 
obtaining an identification of at least one action that the selected at least one search result has been tagged with ([0040] the tag module 120 can generate a modified search query by adding atomic tags to the search query, the atomic tags based on prior knowledge obtained by static analysis of the document repository, semantic-aware rules and enrichment rules (also referred to as “the Enrichment Rules Engine”). For example, the tag module 120 can analyze the document repository to detect prior knowledge, such as a multitude of various fields with specific meaning, and generate specific word and phrases lists (also referred to herein as entity lists) from the document repository. The entity lists can relate to certain aspects of the domain or document repository, which can include atomic tags that indicate associations between terms in a search query and additional related terms. In some embodiments, the tag module 120 can also generate enriched tags based on combinations of previously found atomic tags and add the enriched tags to the modified search query. The enriched tags can include any suitable combination of atomic tags and previously identified enriched tags. For example, the enriched tags can include consecutive atomic tags, or any other suitable sequence of atomic and previously identified enriched tags); and 
causing the IPA-enabled system to identify at least one action performed  (Abstract, Techniques for generating query language statements for a document repository are described herein. An example method includes detecting a search query corresponding to a document repository and generating a modified search query by adding atomic tags to the search query, the atomic tags being based on prior knowledge obtained by static analysis of the document repository and semantic rules. The method also includes generating enriched tags based on combinations of the atomic tags and any previously identified enriched tags and generating a first set of conditions based on combinations of the atomic tags and the generated enriched tags and generating a second set of conditions based on free-text conditions. The method also includes generating the query language statements based on the first set of conditions and the second set of conditions and displaying a plurality of documents from the document repository that satisfy the query language statements).

 
With respect to claims 2, 10 and 17, Dayan et al teaches user text input, via typing or texts converted from spoken words, in a form of a sentence, a phrase, or an utterance ([0061] a query module, such as the query module 118 of FIG. 1, can detect a natural language search query 502 and send the natural language search query 502 to a tag module 508).

With respect to claims 3 and 12, Dayan et al teaches location of the text string that was searched for and a number of occurrences of the text string ([0041] text constraints are used to search entire documents for terms from the search query that do not match the atomic conditions).

With respect to claims 4, 12 and 18, Dayan et al teaches inexact matches to the text string, wherein the inexact matches are ranked based on applied language models, artificial intelligence, or one or more string- matching techniques ([0078] generating new tags 526 can include adding inexact dates, such as dates matching “the end of July.” In this example, a rule may include “makeDate/fuzzy; phrase/the end of; DATE.”).

With respect to claims 5 and 19, Dayan et al teaches generating a prompt asking the user to resolve which of at least two actions associated with the at least two or more search results are more aligned with the user's intent; verifying with the user to determine the user intent; and causing the IPA-enabled system to take one or more actions ([0091] The final results may be federated from the returned result sets. If no results are returned, or their score is low, it is possible to relax some of the conditions and try again. the tag module 508 can specify a relaxed alternative for some of the conditions as the conditions are being generated.).

With respect to claim 6, Dayan et al tagging at least one of the command variants with an identification of at least one parsing grammar known to the IPA-enabled system, wherein the IPA-enabled system is configured to use the at least one known parsing grammar to parse the at least one command variant that has been tagged with the identification of at least one parsing grammar ([0062] tag module 508 can use entities list tagging 510 by using entities lists 506 to tag and parse the natural language query 502).

With respect to claims 7 and 14, Dayan et al teaches receiving a selection from the user of a first one of the search results from among two or more search results having greater than a predetermined threshold level of relevancy ([0058] At block 414, the output module 124 can display a plurality of documents from the document repository that satisfy the query language statement. For example, the output module 124 can display any suitable number of documents from the document repository that match conditions associated with the query language statements. In some examples, the output module 124 can determine results of the query language statements that do not exceed a quality threshold, generate relaxation rules, and modify the query language statement based on the relaxation rules. The quality threshold can indicate whether the documents returned from the document repository include relevant information pertaining to the search query).


With respect to claims 8, 15 and 20, Dayan et al teaches command from the user is received at one of a messaging service, an internet of things (IoT) service, an intent determination service (IDS), one or more IoT handlers implemented as a software program or sub-program within a centralized communication system, or one or more autonomous connected devices from a list of smart thermostats, smart televisions, IP-enabled cameras, or home automation hubs (FIG. 2 are intended to be illustrative  and that computing nodes 100 and cloud computing environment 200 can communicate with any type of computerized device over any type of network and/or network addressable connection (e.g., using a web browser, among others)).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC M WOO whose telephone number is (571)272-4043.  The examiner can normally be reached on 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ISAAC M WOO/Primary Examiner, Art Unit 2163